DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-9, 12 and 17-25 are pending.

Response to Arguments
Applicant’s arguments filed on February 28th, 2022 with respect to the rejection
of the pending claims over the prior art of record have been fully considered and are persuasive.


Allowable Subject Matter
Claims 1, 3-9, 12 and 17-25 are allowed.


Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1:
One of the closest prior art references, Son et al. (U.S 2018/0103368 A1) discloses 

request comprises information about a network slice and a data network name (DNN), and the session request requests to create a session in par. [0048], [0046], [0036] Fig. 2, Fig. 1, Fig. 6);


Another closest prior art references, Takakura et al. (U.S 2020/0336935 A1) discloses determining, by the session management network element, clock source information corresponding to both the information about the network slice and the DNN (i.e. determining timer #1 corresponding to both DNN (DNN_1) and slice information (slice_1) in par. [0154]); and

Another closest prior art references, Neubacher et al. (U.S 2018/0020477 A1) discloses sending, by the session management network element, the clock source information to an access network device, wherein the clock source information is usable by the access network device to perform clock synchronization with a terminal device (i.e. sending the clock source information to other network devices, wherein the clock 


However, none of the prior art references of record discloses or renders obvious
at least the claimed features of:
 	“wherein the terminal device accesses a visited network, and the session management network element is located in the visited network” (emphasis added) as recited in claim 1.


With respect to claim 8:
One of the closest prior art references, Son et al. (U.S 2018/0103368 A1) discloses a system (i.e. system in par. [0036], Fig. 1), comprising:
a session management network element (i.e. session management network element (SM) in par. [0036], Fig. 1);
a mobility management network element (i.e. mobility management network element (MM) in par. [0036], Fig. 1); and
an access network device (i.e. access network device 720 in par. [0036], Fig. 1); wherein the session management network element is configured to:

receive a session request from the mobility management network element, wherein the session request comprises information about a network slice and a data 

Another closest prior art references, Takakura et al. (U.S 2020/0336935 A1) discloses sending the clock source information to the access network device; and wherein the access network device is configured to: receive the clock source information; and perform clock synchronization with a terminal device (i.e. sending the clock source information to other network devices, wherein other network devices receive the clock information; wherein the clock source information is usable by other devices to perform clock synchronization with the terminal device in par. [0042], [0023]. [0024], [0034] Fig. 4).

Another closest prior art references, Neubacher et al. (U.S 2018/0020477 A1) discloses sending the clock source information to the access network device; and wherein the access network device is configured to: receive the clock source information; and perform clock synchronization with a terminal device (i.e. sending the clock source information to other network devices, wherein other network devices receive the clock information; wherein the clock source information is usable by other 

However, none of the prior art references of record discloses or renders obvious
at least the claimed features of:
 	“receive, from a network management system, a correspondence among information about a network slice, a data network name, and clock source information ” (emphasis added) as recited in claim 8.


With respect to claim 12:
One of the closest prior art references, Son et al. (U.S 2018/0103368 A1) discloses an apparatus (an apparatus in par. [0036], Fig. 8), comprising:
a receiver (i.e. receiver 875 in par. [0091], Fig. 8);
a transmitter (i.e. transmitter 873 in par. [0091], Fig. 8);
a processor (i.e. processor 820 in par. [0094], Fig. 8); and
a non-transitory computer-readable storage medium storing a program to be executed by the processor (i.e. storage medium storing a program to be executed by the processor in par. [0094]. Fig. 8), the program including instructions for:
receiving a request message from a terminal device, wherein the request message requests to register with a network (i.e. receiving, by the mobility management network element from a terminal, a request message comprising a request by the terminal to establish a connection with the network in par. [0048], [0036] Fig. 2, Fig. 1, 


Another closest prior art references, Takakura et al. (U.S 2020/0336935 A1) discloses determining clock source information corresponding to both the information about the network slice that is allowed to be accessed by the terminal device and the DNN supported by the network slice that is allowed to be accessed by the terminal device (i.e. determining timer #1 corresponding to both DNN (DNN_1) and slice information (slice_1) in par. [0154]).

Another closest prior art references, Neubacher et al. (U.S 2018/0020477 A1) discloses sending the clock source information to an access network device, wherein the clock source information is usable by the access network device to perform clock synchronization with the terminal device (i.e. sending the clock source information to other network devices, wherein the clock source information is usable by other devices 

However, none of the prior art references of record discloses or renders obvious
at least the claimed features of:
	“obtaining, from a data management network element, information about a network slice to which the terminal device subscribes and a DNN supported by the network slice to which the terminal device subscribes;
determining, based on the information about the network slice to which the terminal device subscribes and the DNN supported by the network slice to which the terminal device subscribes, the information about the network slice that is allowed to be accessed by the terminal device and the DNN supported by the network slice that is allowed to be accessed by the terminal device; 
obtaining, from the data management network element, a correspondence among the information about the network slice that is allowed to be accessed by the terminal device, the DNN supported by the network slice that is allowed to be accessed by the terminal device, and clock source information” (emphasis added) as recited in claim 12.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464